KLEES, Judge.
STATEMENT OF THE CASE:
On April 10,1985, defendant, Kevin Jackson, was charged by bill of information for possession with intent to distribute marijuana, a violation of R.S. 40:966(A). Defendant was arraigned and pled not guilty. On June 12, 1985, defendant was found guilty as charged by an eleven to one vote of the twelve member jury. Defendant was sentenced to three years at hard labor on June 26, 1985.
FACTS:
On March 5, 1985, at approximately 2:15 p.m., Officers Parson, Chestnut, and Black were on patrol in the French Quarter. They noticed two men, later identified as defendant Kevin Jackson and his brother Rodney Jackson, standing on the corner. Officer Parson testified that he witnessed defendant attempt to sell a hand rolled cigarette, which looked to be a marijuana cigarette, to a third person at a price of two dollars per “joint.”
After witnessing the attempted transaction, the officers parked their car and waited for the defendant and his brother to *991walk up the street. When the two men approached the officers, the officers identified themselves, and confiscated sixty hand rolled cigarettes the defendant was carrying in a bag. The cigarettes were determined to be marijuana.
ASSIGNMENT OF ERROR:
After reviewing the record, this court finds that the record reveals no errors patent.
Accordingly, the conviction and sentence is hereby Affirmed.
AFFIRMED.